



AMENDMENT TO 
EMPLOYMENT AGREEMENT 
(Restated as of December 31, 2007) 


WHEREAS, Core Laboratories N.V. and David M. Demshur (the "Executive") have
heretofore entered into that certain Employment Agreement (Restated as of
December 31, 2007) (the “Agreement”); and 


WHEREAS, effective January 1, 2010, the parties amended the Agreement to
increase the maximum annual bonus payable to the Executive from 150% to 175%;
and 


WHEREAS, effective January 1, 2011, the parties amended the Agreement to
increase the maximum annual bonus payable to the Executive from 175% to 200%;
and 


WHEREAS, the parties desire to further amend the Agreement as provided herein; 


NOW, THEREFORE, the Agreement is amended hereby effective as of January 1, 2015
(the “Effective Date”), as follows: 


1.Section 2.2 is amended by changing the stated percentage from the previously
amended amount of 200% to 220% such that the section would now read as follows: 


“Executive shall be eligible to receive an annual bonus of up to 220% of
Executive’s annual base salary with the amount of such bonus to be determined by
the Committee based upon criteria established from time to time by the
Committee.” 


2.As further amended hereby, the Agreement is specifically ratified and
reaffirmed. 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
26th day of February, 2015, effective for all purposes as of the Effective
Date. 


CORE LABORATORIES N.V.
By Core Laboratories International B.V.,
its sole managing director


By:   /s/ Jacobus Schouten
Jacobus Schouten
Managing Director of Core Laboratories
International B.V.


/s/ David M. Demshur
David M. Demshur





